Citation Nr: 1503611	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  07-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected neck and peri-patellar bursitis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In August 2013, the Board remanded the issue to the RO, via the Appeals Management Center (AMC), for additional
development and consideration, including obtaining a medical opinion.  Subsequently, in February 2014, the AMC issued a supplemental statement of the case denying service connection for the claimed low back disability and recertified the case to the Board for appellate disposition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the claim for service connection in August
2013 for the provision of a VA examination.  The Board's remand observes that
that the Veteran's service treatment records revealed complaints of low back pain on two occasions, and the Veteran has also contended that he experiences a low back disability secondary to a service-connected left knee disability.  The Board directed the AMC to obtain a medical opinion as to whether the claimed back disability was incurred in service, was otherwise related to service, and/or was related to-to include as aggravated by-a service connected disability, such as neck and/or right/left knee disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to ensure compliance with the terms of a remand by the Board.  Stegall v West, 11 Vet App 268, 271 (1998).  Here, the medical opinions obtained by the agency of original jurisdiction (AOJ) were not adequate, as the AOJ did not substantially comply with the Board's remand orders.  Specifically, in October 2013 a VA examiner issued a medical opinion stating that he had reviewed the claims file.  The examiner opined that the current back disability was not likely the direct result of service because there was no medical evidence of a low back injury or treatment of a back injury seen in the service treatment records (STRs) or claim folder.  The examiner noted that he saw multiple notes of neck pain, but none indicating back pain.  

As specifically stated in remand directive #4, the VA examiner was to opine as to whether it was more likely than not that the Veteran's back disability was related to service, and he was to consider the two instances of back pain noted in the Veteran's service treatment records.  Because the examiner found no evidence of back complaints in the STRs, the Board will specifically identify the two locations of records showing complaints of back pain in the STRs.  It is noted that the STRs for this Veteran are contained in several different files on the VBMS system.

Specifically, in an October 8, 1980 service treatment record, the Veteran complained of a back ache of two weeks duration.  He denied any sudden trauma or heavy lifting.  On examination he had no spasm and complete range of motion with subjective pain on forward flexion.  The assessment was low back pain, probably paravertebral muscle strain.  This record is located on page 14/128 of the VBMS entry for STR that was posted 7/27/2013.

In a service treatment record dated March 1, 1989, the Veteran complained of low back pain.  He stated he had jumped off of some rocks and pain started about 1 1/2 hours later.  On examination he could not touch his great toe without great pain.  There were no bruises on his back but the medical officer stated that it felt as if the Veteran had a small bump on the left side of his low back area.  The assessment was low back pain, for which he was given medication and was to apply heat.  This record is located on page 10/128 of the VBMS entry for STR that was posted 7/27/2013.

Also of note, the Veteran's separation physical March 1992 was negative for any spinal problems, and the Veteran specifically denied ever experiencing any recurrent back pain on a medical history survey completed in conjunction with the physical.  

Unfortunately, because the examiner's opinion failed to acknowledge or address these notations of back pain in service, and relied upon the lack of any in-service complaints of back pain for his negative opinion, another opinion must be sought.  

The Board notes that the October 2013 examiner also provided secondary opinions with regard to whether the Veteran's current neck or knee disabilities caused or aggravated the Veteran's low back disability.  In the Veteran's representative's November 2014 post-remand brief, the representative argued that because the Veteran's July 2011 VA examination clearly stated that the Veteran's gait was antalgic with poor propulsion, there is at least an indication that the Veteran has experienced gait alteration which could have caused his lumbar condition.  

With regard to whether the Veteran's left knee bursitis caused or aggravated his low back disability, the October 2013 examiner opined that his bursitis had not caused sufficient biomechanical alteration in his gait which could result in his lumbar condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the examiner did not clarify in his rationale why this was so.  Further, the examiner noted with regard to the Veteran's neck condition that such condition "does not cause biomechanical factors which could result in this lumbar condition."  However, the examiner did not opine as to whether the Veteran's neck condition could have affected his gait, which then could have caused his lumbar condition.  

Therefore, a new VA opinion should be issued with regard to whether the Veteran's left knee or neck conditions caused or aggravated his lumbar condition, specifically addressing any current gait alteration the Veteran has, clarifying why the gait alterations did not cause or aggravate this lumbar condition, and explaining what the "biomechanical factors" are which he relies upon in his October 2013 conclusions.  



Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the October 2013 VA opinion for the Veteran's low back disability.  If the October 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another examiner for review.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion.

The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that:

a. the Veteran's back disability had its onset during active service or is otherwise related to the Veteran's military service, to include whether or not lumbosacral arthritis had its onset during service or within one year of termination of active service in June 1992.

The medical opinion should include discussion of the Veteran's documented medical history, to particularly include the two service treatment records from October 1980 and March 1989 referencing back pain, and the separation physical and medical history survey suggesting no back problems.  These records, and their locations are described in the body of this remand.

b. the Veteran's back disability was caused by, a result of, or aggravated beyond a natural progression by his service-connected peri-patellar bursitis of the left knee.  The examiner should specifically explain why the Veteran's gait alterations found in his July 2011 VA examination caused by his bursitis were not considered sufficient to have caused or aggravated his lumbar condition, specifying in particular what biomechanical gait alteration would be necessary to cause or aggravate a lumbar condition.

c. the Veteran's back disability was caused by, a result of, or aggravated beyond a natural progression the service-connected neck condition.  The examiner should specifically note the July 2011 VA examiner's finding of gait alterations and opine whether the Veteran's neck condition caused any such gait alterations which would have caused or aggravated his lumbar condition and, if not, specify what biomechanical factors he relies upon in his finding.

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




